Citation Nr: 1501949	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for tricompartmental degenerative joint disease of the right knee with limitation of flexion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1981 to July 1982.

Historically, the Veteran's right knee disability was awarded a 10 percent evaluation for chondromalacia with surgical absence of meniscus and partial medial meniscus under Diagnostic Code 5257-5014.  During the pendency of this appeal, however, the Veteran was assigned a separate noncompensable evaluation for tricompartmental degenerative joint disease of the right knee, under Diagnostic Code 5003-5261, effective November 21, 1995.  Then, in a July 2014 rating decision, the Veteran was assigned a third separate 10 percent evaluation for limitation of flexion of the right knee under Diagnostic Code 5003-5260, effective November 27, 2012.  In light of those separate awards, which the Board has now combined to avoid pyramiding, the right knee claims have been characterized as above.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation of the Veteran's right knee disability.  The Veteran timely appealed that decision.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his February 2014 substantive appeal, VA Form 9; however, in a September 2014 correspondence, the Veteran withdrew that request for a hearing.  The Board will proceed to adjudication of the above issues at this time without the benefit of a hearing, as requested by the Veteran.

The Board additionally has taken jurisdiction on appeal over the claim for TDIU because such a claim is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is awarded a 100 percent evaluation for his right knee disability effective August 19, 2014, due to his right knee total knee replacement that occurred on that date.  The issues of increased evaluation prior to August 19, 2014, and after the expiration of that 100 percent evaluation by function of the Rating Schedule are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence of an August 19, 2014, total right knee replacement surgery was of record at the time of the October 2014 Remand Order; the Veteran's representative has requested vacatur of that Remand Order.

2.  VA treatment records indicate that the Veteran underwent a total right knee arthroplasty at Pensacola Naval Hospital on August 19, 2014.


CONCLUSION OF LAW

1.  The October 2014 Board Remand Order is vacated.  38 C.F.R. § 20.904 (2014).

2.  The criteria establishing a 100 percent evaluation for the Veteran's right knee disability, effective August 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur of the October 2014 Board Remand

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In this case, the Veteran's representative indicated in a November 2014 email that the Veteran had a right knee total knee replacement in August 2014 and that evidence of such was of record at the time of the October 2014 Remand Order.  The Veteran's representative noted that under Diagnostic Code 5055 the Veteran should be awarded a 100 percent by the Board due to the Veteran's dire financial straits and the AOJ likelihood to delay adjudication of the increased evaluation claim and processing of the remand until after the 1 year period under Diagnostic Code 5055 has elapsed.  The Veteran's representative therefore essentially requests a vacatur of the October 2014 Remand Order in order to avoid a length delay which would be tantamount to a due process violation.  

Without further comment, the Board vacates the October 2014 Remand Order at this time as requested by the Veteran's representative.

Award of a 100 Percent Evaluation for the Veteran's Right Knee Disability

Diagnostic Code 5055 states that for a total knee replacement a 100 percent is warranted for one year following implantation of the prosthesis, after which time evaluation of that disability is based on the residual symptoms present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

Based on review of the claims file, an August 20, 2014 Non-VA Care Hospital Notification Note indicated that on that date VA was notified by the Pensacola Naval Hospital that the Veteran had been admitted to the operating room on August 19, 2014 for a right total knee arthroplasty procedure.  

In light of this evidence, the Board finds that the criteria for a 100 percent evaluation for the Veteran's right knee disability have been met in this case on August 19, 2014, the date of his total right knee replacement surgery at the private facility.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055.  



ORDER

A 100 percent evaluation for the Veteran's right knee disability, effective August 19, 2014, is granted.


REMAND

A review of the claims file indicates that the Veteran was previously scheduled for his right knee procedure prior to August 19, 2014, but that procedure was cancelled and rescheduled due to a right leg infection.  The Board also notes that the Pensacola Naval Hospital notified VA of the Veteran's right knee surgery, though it does not appear that any of those non-VA surgical records or any preceding treatment records have been obtained and associated with the claims file.  As those records are potentially relevant to the claim, the Board finds that a remand is necessary in order to obtain those records.  Additionally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Rating Schedule criteria under which the Veteran's right knee disability has been assigned the 100 percent evaluation-Diagnostic Code 5055-specifically notes that the 100 percent evaluation is only assigned for 1 year following implantation of the prosthesis.  Given the close proximity of the Veteran's total knee replacement to adjudication of his right knee claim at this time, the Board finds that the subsequent evaluation after the expiration of the 1 year period for the right knee disability will require a VA examination in order to properly evaluate that disability at that time.  Accordingly, on remand and after the appropriate time has elapsed, the Veteran should be afforded a VA examination of his right knee in order to adequately assess the severity of his right knee disability for evaluation following the expiration of the 100 percent evaluation after the 1 year period by function of the Rating Schedule.  

Finally, in light of the remand for the right knee disability for the reasons above, the Board finds that the TDIU claim must also be remanded as it is intertwined with that claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Notwithstanding, however, the AOJ should properly develop the TDIU claim, including providing the appropriate notice and any VA examinations as appropriate prior to returning that claim back to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Biloxi and Pensacola VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2014 and associate those documents with the claims file.

2.  Obtain any relevant documents from the Pensacola Naval Hospital which performed the Veteran's August 2014 right knee total knee replacement, including any records of consultation and treatment prior to that surgery, if such exist, and associate those documents with the claims file.  If those records are not available and further attempts to obtain those federal records would be futile, such should be noted in a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.  

3.  Ask the Veteran to identify any private treatment that he may have had for his right knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  At an appropriate time following the Veteran's right total knee replacement surgery, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  (As an example, a claimant's limitation of motion shown on clinical examination might reflect loss of 10 degrees of extension, but pain and other functional losses might combine to cause a level of disability that would be akin to loss of 30 degrees of extension.  This requires a great deal of conjecture on the part of the examiner, but it is the intent of the law to require the adjudicator to obtain medical evidence on this very point.)

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should additionally note whether the Veteran's residuals are more closely approximate to minimal, intermediate, or severe painful motion or weakness, as appropriate for a total right knee replacement under the Rating Schedule.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability prior to August 19, 2014 and after expiration of the 100 percent evaluation by function of the rating schedule, as well as the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


